Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/29/2022 has been entered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Specifically, claim 24 recites the limitation "number of filters in a group is equal to a multiple of register lanes" in ln 2-3.  The term “register lanes” is not defined in the claim; it is mentioned in the Applicant original disclosure, but no definition or explanation is provided as to the meaning of the term.  A search for the term (e.g. on Patent search, also Google and Google Scholar) does not reveal useable information as to what how term may be understood by practitioners in the art.  Therefore, it is impossible to interpret the term with any definitiveness.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A.	Claim 8 and 10-14, 21-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Commons (US 9,619,748) in view of Magic Leap (US 2019/0130275) 

As for claim 8, Commons teaches 
a neural network in multi-task deep learning paradigm for machine vision (Abstract; Fig. 4;hierarchically stacked neural networks), comprising: 
an encoder comprising a first tier, a second tier, and a third tier, wherein 
the first tier comprises a first-tier unit (col 5, In 58 to col 6, In 20 - comprises up to O stacked neural networks, N .... . N+(O-1 ). where m denotes the stage/order tasks that are performed in the first neural network, a stacked neural network begins at N3 and ends at N6); 
the first-tier unit comprises one or more first-unit blocks (col 6, In 20-65 - members); 
the second tier receives a first-tier output from the first tier at one or more second-tier units in the second tier (col 6, In 20-60; col 8, In 20-40; - each member of the plurality feeding signals forward and back to other members of the plurality; output of each of neural networks 20, 22, 24, 26, etc., is the input for the next neural network in the stack);
a second-tier unit comprises one or more second-tier blocks (col 6, In 20-65 - members); 
the third tier receives a second-tier output from the second tier at one or more third-tier units in the third tier (col 6, In 20-60; col 8, In 20-40; - each member of the plurality feeding signals forward and back to other members of the plurality; output of each of neural networks 20, 22, 24, 26, etc., is the input for the next neural network in the stack); 
a third-tier unit comprises one or more third-tier blocks (col 6, In 20-65 - members); 
Commons does not teach , Magic Leap however teaches
a mobile electronic device with an embedded implementation of a neural network (para [0146]-(0147] - head mounted display system, multitask network of any one of aspects 1-40) comprising; 
a mobile communication device (para [0185]- network may be a wired or a wireless network or any other type of communication network); and 
an embedded implementation of a neural network in multi-task deep learning paradigm for machine vision, wherein the neural network in the embedded implementation comprises (para [0146]-(0148]- multitask network of any one of aspects 1-40); 
a vision processing unit having a plurality of super high vision processors or processor cores (para [0028]-[0029]). 
a visibility decoder layer operatively coupled to the encoder to receive an encoder output from the encoder and corresponding to a binary cross- entropy loss (Magic Leap [0054] “cross entropy loss for segmentation”)
keypose decoder layer operatively coupled to the encoder to receive the encoder output from the encoder and corresponding to a keypose classification loss    (Magic Leap [0054] “Gaussian heatmaps generated for keypoint types and predicted with a pixel-wise squared loss”; note that the claim does not specifically recite how “keypose” is defined, therefore a “keypoint” (or a set of keypoints) can be understood as an analogous term to “keypose”) ; and 
an orientation decoder layer operatively coupled to the encoder to receive the encoder output from the encoder and corresponding to a categorical orientation loss  (Magic Leap [0054] “”the surface normal prediction used a cosine loss”; “orientation” means direction, and a “surface normal” means a direction perpendicular to a surface)
It would have been obvious to one of ordinary skill in the art to combine the multi-tier neural network as taught by Commons with the mobile device embedded neural network as taught by Magic Leap, Inc as both pertain to neural network architectures. The motivation to do so would have been, enabling deep learning and training capabilities on wearable devices.




As for claim 10, the combination of Commons and MagicLeap  teaches
the one or more first-unit blocks in the first-tier unit comprise a convolution layer logically followed by a batch normalization layer that is further logically followed by a scale layer, and the one or more first unit blocks further comprise a rectified linear unit that logically follows the scale layer (Adobe para [0020], [0048]-[0051]). 



As for claim 11, the combination of Commons and MagicLeap  teaches
the first second-tier unit receives a first-tier output from the first tier and comprises a first second tier first-unit block and a second second-tier first unit block (Commons col 6, In 20-60; col 8, In 20-40). 
both the first second-tier first-unit block and the second second-tier first-unit block respectively comprise a batch normalization layer followed by a scale layer that is further logically followed by a rectified linear unit, the batch normalization layer in the first second-tier first-unit block logically follows a first convolution layer, the batch normalization layer in the second second-tier first-unit block logically follows a second convolution layer, and the first convolution layer is different from the second convolution layer (Adobe para [0020], [0048]-[0051]). 


As for claim 12, the combination of Commons and Magic Leap teaches
a first-tier output generated by the first tier concatenated with a second-tier output generated by the second tier and provided as a third-tier input to the third tier, wherein the third tier comprises a first third-tier unit and a second third-tier unit, the first third-tier unit comprises multiple third-tier first-unit blocks located at respective first-unit hierarchical levels (Commons col 8, In 3-56; col 10, In 20 to col 11, In 3). 
The combination Commons and Magic Leap, Inc does not teach, Adobe however teaches
at least some of the multiple third-tier first-unit blocks comprise different dilated convolution layers corresponding to more than one first dilation factor (para [0056]-(0059]; [0062]-[0065] - shift). 
It would have been obvious to one of ordinary skill in the art to modify the combination of Commons and Magic Leap with those of Adobe as all pertain to image processing operations.  The motivation for doing so would enable the operation of image processing operations. 


As for claim 13, the combination of Commons and Magic Leap teaches 
the second third-tier unit comprises multiple third-tier second-unit blocks located at respective second-unit hierarchical levels, at least some of the multiple third-tier second-unit blocks comprise a plurality of dilated convolution layers corresponding to more than one second dilation factor, and the multiple third-tier first unit blocks and the multiple third-tier second unit blocks comprise at least one respective dilated convolution layer and a plurality of respective residual blocks for training at least the encoder of the neural network in the deep learning paradigm (Adobe para [0056]-[0059]; [0062]-[0065]).


As for claim 14, the combination of Commons and Magic Leap teaches
a second tier output is provided to the third tier as a third-tier input and is further concatenated with a third-tier output generated by the third tier as a final concatenated output for the neural output, and training at least the encoder of the neural network in the deep learning paradigm comprises backpropagating the one or more losses using at least an activation layer and a cross-entropy loss (Commons col 7, In 25 to col 8, In 40; col 13, In 20-57).

As for claim 21, the combination of Commons and Magic Leap teaches 
the second second-tier unit comprises a first second-tier second-unit block that receives a concatenated output from the second second-tier first-unit block and the first-tier output, a second second-tier second-unit block, and a
third second-tier second-unit block (Commons col 7, In 25 to col 8, In 40). 
the first second-tier second-unit block, the second second-tier second-unit block, and the third second-tier second-unit block respectively comprise the batch normalization layer followed by the scale layer that is further logically followed by the rectified linear unit, the batch normalization layer in the first second tier second-unit block logically follows the second convolution layer, the batch normalization layer in the second second-tier second-unit block logically follows the first convolution layer, the batch normalization layer in the third second-tier second-unit block logically follows the second convolution layer, and the third second-tier second-unit block is configured to generate a second-tier output (Adobe para [0020], [0048]-[0051] )

As for claim 22, the combination of Commons and Magic Leap teaches
a decoder operatively coupled to the encoder to receive an encoder output from the encoder (para (0053]- a SegNet network with a symmetric VGG16 encoder/decoder, and (2) a Fully Convolutional Network (FCN) network with a modified ResNet-50 encoder and shallow ResNet decoder)

As for claim 24, the combination of Commons and Magic Leap teaches
the neural network in the embedded implementation group convolutional layers such that a number of filters in a group is equal to a multiple of register lanes (the term “register lanes” is indefinite, see the 112.2 rejection above – therefore no specific meaning is taken; “a number of register lanes” is at best understood as some kind of hardware resources, such as processing resources, for example a number of processors; inherently, at least in some cases a number of filters in the neural network will be a multiple of a number of processors, for instance, if there is one processor in the operating device (a very common configuration), then ANY number of filters would be a multiple of the number of processors, etc)

B.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Commons  in view of Magic Leap in further view of Wende (On Improving the Performance of Multi-threaded CUDA Applications with Concurrent Kernel Execution by Kernel Reordering, 2012 Symposium on Application Accelerators in High Performance Computing)
As for claim 23, the combination of commons and Magic Leap does not teach, Wende however teaches
the neural network in the embedded implementation simultaneously reorders a kernel stack (Wende, ch 4 section B, Kernel Reordering)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Commons and Magic Leap by further including the kernel reordering technique, as all pertain to applying neural networks to image processing.  The motivation to do so would have been, to enhance system performance by improving GPU utilization (Wende Introduction par 2)


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK ROZ whose telephone number is (571)270-3382.  The examiner can normally be reached on M-F 8:00am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park  can be reached on  (571)272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK ROZ/
Primary Examiner, Art Unit 2669